Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or acts
described in the specification and equivalents thereof.

Use of the word “means” (or “step/unit for”) in a claim with functional language
creates a rebuttable presumption that the claim element is to be treated in accordance
with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that
§ 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is
recited with sufficient structure, material, or acts within the claim itself to entirely perform
the recited function.
Absence of the word “means” (or “step/unit for”) in a claim creates a rebuttable
presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step/unit for”) arepresumed to invoke § 112(th) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step/unit for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Regarding claim 18, the following "unit for" is being treated in accordance with 112 6th: "a first determining unit configured to..": (see fig. 7 S701 & para. 46). "a first transmitting unit configured to.." (see fig. 7 S702 & para. 47). "a first receiving unit configured to..": (see fig. 8 S801 & para. 71). "a second transmitting unit configured to.." (see fig. 8 S802 & para. 72). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 2015/0271802).
Regarding claim 1, Kang describes a data segmentation method, comprising: 
determining, by a receiving node, data segmentation indication information corresponding to first-type data (fig. 7 & para. 121, UE (receiving node) selects CQI (data segmentation indication information) based on the measures downlink channel quality);  and 
sending, by the receiving node, the data segmentation indication information to 
a transmitting node to suggest a segmentation manner used by the transmitting 
node to segment the first-type data (fig. 7 & para. 121-122, UE transmits a CSI comprising CQI to base station 1000 (transmitting node) to be used to select the MCS and TBS (segmentation manner) for downlink transmission).
 
Regarding claim 14, Kang describes a data segmentation method, comprising: 
receiving, by a transmitting node, data segmentation indication information sent by a receiving node, and segmenting, by the transmitting node, first-type data according to the data segmentation indication information and an operation parameter of the 
transmitting node;  and sending, by the transmitting node, second-type data 
resulted from the segmentation and an actual segmentation manner to the 
receiving node. (fig. 7 & para. 122-124, base station 1000 (transmitting node) receives from UE 1010 (receiving node) CQI in CSI (data segmentation indication information) which is used to determine MCS & TBS as part of segmentation (fig. 6 & para. 115) of data before transmitting the segmented transport data blocks to the UE (receiving node)).
Regarding claim 18, Kang describes a communication system, comprising a first data segmentation apparatus and a second data segmentation apparatus, wherein: 
the first data segmentation apparatus comprises: 
a first determining unit configured to determine data segmentation indication information corresponding to first-type data (fig. 7 & para. 121, UE (receiving node) selects CQI (data segmentation indication information) based on the measures downlink channel quality);  and 
a first transmitting unit configured to send the data segmentation indication information to a transmitting node to suggest a segmentation manner used by the transmitting node to segment the first-type data (fig. 7 & para. 121-122, UE transmits a CSI comprising CQI to base station 1000 (transmitting node) to be used to select the MCS and TBS (segmentation manner) for downlink transmission);

a receiving unit configured to receive data segmentation indication information sent by a receiving node, and segment the first-type data according to the data segmentation indication information and an operation parameter of a transmitting node;  and a second transmitting unit configured to send the second-type data resulted from the segmentation and an actual segmentation manner to the receiving node (fig. 7 & para. 122-124, base station 1000 (transmitting node) receives from UE 1010 (receiving node) CQI in CSI (data segmentation indication information) which is used to determine MCS & TBS as part of segmentation (fig. 6 & para. 115) of data before transmitting the segmented transport data blocks to the UE (receiving node)).
Regarding claims 2 and 19, Kang describes:
wherein the first-type data comprises a MAC PDU and/or a transport block;  and the data segmentation indication information indicates that the first-type data is segmented into one or more second-type data, and the second-type data comprises at least one of a transport block, a transport block subset (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block Size (TBS) value and perform segmentation of a code block (first-type data as a [bigger] transport block) being MAC PDU (para. 78) into multiple transport block data (second-type data) of specified (smaller) TBS, fig. 6 & para. 112-115).
Regarding claims 3 and 16, Kang describes:
wherein the transport block subset comprises a plurality of transport sub-blocks obtained by segmenting the transport block (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block 
Regarding claims 4 and 17, Kang describes:
wherein the code block subset comprises a plurality of code blocks obtained by segmenting the transport block or the transport block subset (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block Size (TBS) value and perform segmentation of a code block (first-type data as a [bigger] transport block) being MAC PDU (para. 78) into multiple transport block data (second-type data) of specified (smaller) TBS, fig. 6 & para. 112-115).
Regarding claim 5, Kang describes:
wherein the data segmentation indication information further indicates that the transport block subset is segmented into one or more code block subsets (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block Size (TBS) value and perform segmentation of a code block (first-type data as a [bigger] transport block) being MAC PDU (para. 78) into multiple transport block data (second-type data) of specified (smaller) TBS (code block subsets), fig. 6 & para. 112-115).
Regarding claim 6, Kang describes:
wherein the data segmentation indication information further indicates that the second-type data is segmented into one or more code blocks (abstract & para. 121-123, from the CQI (data segmentation indication information), base station further determines 
Regarding claim 8, Kang describes:
wherein the data segmentation indication information indicates at least one of: 
channel state information used by the second-type data (para. 121,CQI in the CSI indicating channel quality of downlink channel for the MCS and TBS determination and segmentation of data at base station [into second-type data]);  
wherein the resource comprises one or more of a frequency domain resource (para. 233, resources involving the frequency bandwidth), where the resource is from the same transmitting node (fig. 7 & para. 124, from the same base station 1000 (transmitting node));  and 
wherein the frequency domain resources comprise a physical resource block PRB (para. 14, modulating scheme of frequency in support of PRB).
Regarding claim 10, Kang describes:
wherein the segmentation manner indicated by the data segmentation indication information comprises at least one of: a modulation and coding scheme (MCS) (para. 122, segmentation with use of MCS).
Regarding claim 11, Kang describes:
wherein different second-type data uses different channel quality information (CQI) and/or uses different modulation and coding schemes (para. 70, when channel state is good, CQI sent is for one TBS (second-type data), whereas when the channel state is not good, CQI sent is for another TBS (second-type data)).
Regarding claim 13, Kang describes:

Regarding claims 15 and 20, Kang describes:
wherein the first-type data comprises a MAC layer protocol data unit PDU and/or a transport block;  and the second-type data comprises at least one of a transport block, a transport block subset, and a code block subset (abstract & para. 121-123, from the CQI (data segmentation indication information), base station determines a Transport Block Size (TBS) value and perform segmentation of a code block (first-type data as a [bigger] transport block) being MAC PDU (para. 78) into multiple transport block data (second-type data) of specified (smaller) TBS, fig. 6 & para. 112-115).

Allowable Subject Matter
Claims 7, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to further explicitly describe:
wherein determining by the receiving node data segmentation indication information corresponding to first-type data comprising:
determining, by the receiving node, the data segmentation indication information based on one or more of channel state information, an interference condition, a load condition, and service characteristics indicates a value X, and the data segmentation indication information determined by the receiving node based on the capability of the receiving node indicates a value N, the data segmentation indication information 
The closest prior art Cheng (US 2015/0215913) also describing UE determining CQI and sending to BS which selects the MCS for PDSCH transmission based on the CQI (fig. 16 & para. 130), in combination with Kang, fail to render the additional above features as a whole (especially “the minimum/smaller of” function) obvious.
Regarding claim 9, the prior art fails to further explicitly describe:
wherein when the receiving node sends the data segmentation indication information, the sending manner comprises at least one of:
sending the number of the second-type data, the data size of the second-type data, the resource occupied by the second-type data, the channel state information used by the second-type data, and the modulation and coding scheme corresponding to the second-type data in a form of separate feedbacks;  and
sending one or more of the number of the second-type data, the data size of the second-type data, the resource occupied by the second-type data, the channel state information used by the second-type data, and the modulation and coding scheme corresponding to the second-type data after jointly encoding;  and
wherein determining by the receiving node the data segmentation indication information corresponding to the first-type data, comprises: 
determining, by the receiving node, the data segmentation indication information based on one or more of channel state information, an interference condition, a load condition, service characteristics and the capability of the receiving node. 
	Regarding claim 12, the prior art fails to further explicitly describe:

in the case where the second-type data is composed of a transport block and/or a transport block subset, the second-type data is applied to different transmitting nodes. 
For each of above claims 9 and 12, the closest prior art Cheng (US 2015/0215913) also describing UE determining CQI and sending to BS which selects the MCS for PDSCH transmission based on the CQI (fig. 16 & para. 130), in combination with Kang, fail to render the additional above features as a whole obvious.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Tanaka (US 2012/0014347) describing transmission controlling wherein the generating of the plurality of data blocks including adjusting the size of each of the plurality of data blocks by dividing the data destined for the wireless receiver such that an amount of data of each of the plurality of data blocks encoded and modulated is equal to or less than an amount of maximum data that the wireless transmitter is able to transmit using the wireless resource when the encoding scheme and the modulating scheme are applied (para. 9), Matsunaga describing an intermediate transfer device transmitting host a max segment size to transmitter & receiver .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469